Citation Nr: 1501175	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right eye disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Fort Harrison, Montana, which reopened and denied on a de novo basis entitlement to service connection for loss of the right eye (also reported as scratched retina and eye injury, metal in eye).

The Veteran and his spouse testified at a videoconference hearing held in December 2014 before the undersigned Veterans Law Judge.

In a June 2010 rating decision, the RO denied entitlement to service connection for loss of the right eye (also reported as scratched retina).  In a June 2011 rating decision, the RO denied the reopening of the claim of entitlement to service connection for loss of the right eye (also reported as scratched retina).  

Ordinarily, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right eye disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  Nonetheless, the Board must review the claim on a de novo basis if the June 2010 and June 2010 rating decisions are non-final due to the submission of new and material evidence within the appeal periods of the those two rating decisions.  38 C.F.R. § 3.156(b) (2014).

In the June 2010 rating decision, the RO denied the claim of entitlement to service connection for loss of the right eye on the bases that there was no evidence of a current disability, that there was no evidence that a right eye injury or disease was incurred in service, and that there was no evidence that a current right eye disorder was related to active service.  In May 2011, within the one-year appeal period, the RO received a VA treatment record dated in April 2011.  That VA treatment record reflects a past optical history of trauma to the right eye with resulting complete retinal detachment and an assessment of old total retinal detachment of the right eye.  This treatment record raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right eye disorder.

Within the one-year appeal period of the June 2011 rating decision, the RO was in constructive possession of a November 2011 VA treatment record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  That VA treatment record reflects a past optical history of an old total retinal detachment of the right eye secondary to trauma to the right eye in 1956 and an assessment of old total retinal detachment of the right eye.  That treatment record was prepared by a different optometrist than the one who prepared the April 2011 VA treatment record and thus is not cumulative or redundant.  This new treatment record raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right eye disorder.

Therefore, pursuant to 38 C.F.R. § 3.156(b), the June 2010 and June 2011 rating decisions are non-final and the April 2010 original claim for service connection for a right eye disorder remains pending.  Therefore, the Board will review the claim on a de novo basis and the issue is as stated on title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are unavailable.  VA has a heightened duty to assist the appellant in developing his claim since government records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, a VA examination  is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his right eye disorder and obtain all identified treatment records.  Regardless of the claimant's response, obtain all treatment records from the Southern Arizona VA Health Care System and the Montana VA Health Care System from June 2013 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his right eye disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a right eye disorder.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Accepting the Veteran's reporting of the in-service right eye injury as credible, whether it is at least as likely as not (50 percent or greater) that the Veteran's right eye disorder had its onset in service or is otherwise related to his military service, to include the right eye injury during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




